Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19       PageID.2188     Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 IN RE: AUTOMOTIVE PARTS                        :
 ANTITRUST LITIGATION                           :   Master File No. 12-md-02311
                                                :
                                                :
 PRODUCT(S):                                    :
                                                :
 In Re: Instrument Panel Clusters               :   2:12-cv-00202
 In Re: Heater Control Panels                   :   2:12-cv-00402
 In Re: Bearings                                :   2:12-cv-00502
 In Re: Occupant Safety Restraint Systems       :   2:12-cv-00602
 In Re: Radiators                               :   2:13-cv-01002
 In Re: Automotive Lamps                        :   2:13-cv-01202
 In Re: Switches                                :   2:13-cv-01302
 In Re: Ignition Coils                          :   2:13-cv-01402
 In Re: Steering Angle Sensors                  :   2:13-cv-01602
 In Re: Hid Ballasts                            :   2:13-cv-01702
 In Re: Electric Powered Steering Assemblies    :   2:13-cv-01902
 In Re: Fuel Injection Systems                  :   2:13-cv-02202
 In Re: Automatic Transmission Fluid Warmers    :   2:13-cv-02402
 In Re: Valve Timing Control Devices            :   2:13-cv-02502
 In Re: Air Conditioning Systems                :   2:13-cv-02702
 In Re: Constant Velocity Joint Boot Products   :   2:14-cv-02902
 In Re: Spark Plugs                             :   2:15-cv-03002
 In Re: Automotive Hoses                        :   2:15-cv-03202
 In Re: Shock Absorbers                         :   2:16-cv-03302
 In Re: Body Sealing Products                   :   2:16-cv-03402
 In Re: Interior Trim Products                  :   2:16-cv-03502
 In Re: Brake Hoses                             :   2:16-cv-03602
 In Re: Exhaust Systems                         :   2:16-cv-03702
 In Re: Ceramic Substrates                      :   2:16-cv-03802
 In Re: Power Window Switches                   :   2:16-cv-03902
 In Re: Automotive Steel Tubes                  :   2:16-cv-04002
 In Re: Access Mechanisms                       :   2:16-cv-04102
 In Re: Side Door Latches                       :   2:17-cv-04302
                                                :
 This Document Relates to:                      :   Hon. Marianne O. Battani
 ALL DEALERSHIP ACTIONS                         :
                                                :

               ORDER REGARDING AUTO DEALERS’ MOTION FOR
           AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
           LITIGATION EXPENSES FROM ROUND FOUR SETTLEMENTS
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                      PageID.2189       Page 2 of 8



         The above matter came before the Court on the Auto Dealers’ motion for an award of

 attorneys’ fees and reimbursement of litigation expenses relating to a fourth round of Auto Dealer

 settlements (“Round Four settlements”).

         The Court has reviewed the memorandum submitted by the Auto Dealers in support of

 their motion and has also reviewed the various declarations and submissions relating to that

 motion.

         Based on the record before the Court, it is hereby ORDERED:

         1.     The Court has considered the relevant case law and authority and finds that awards

 of attorneys’ fees and reimbursement of expenses to the Auto Dealers and their counsel are

 appropriate under Fed. R. Civ. P. 23(h) and Fed.R.Civ.P. 54(d)(2). Notice of the request for fees

 and reimbursement of expenses was provided to the potential class members via direct and

 published notice and a settlement web site that identified and provided copies of relevant

 documents and pleadings.

         2.     The Court has considered the reaction of the class members to this fee request and

 request for reimbursement of expenses.

         3.     The Court engages in a two-part analysis when assessing the reasonableness of a

 petition seeking an award of attorneys’ fees. In re Cardinal Health Ins. Sec. Litig., 528 F.Supp.2d 752,

 760 (S.D. Ohio 2007). The Court first determines the method of calculating the attorneys’ fees: it

 applies either the percentage of the fund approach or the lodestar method. Id.; Van Horn v.

 Nationwide Prop. & Cas. Inc. Co., 436 F. App’x 496, 498 (6th Cir. 2011).

         4.     The Court has the discretion to select the appropriate method for calculating

 attorneys’ fees “in light of the unique characteristics of class actions in general, and of the unique

 circumstances of the actual cases before them.” Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d

 513, 516 (6th Cir. 1993). In common fund cases, the award of attorneys’ fees need only “be


                                                    2
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                      PageID.2190        Page 3 of 8



 reasonable under the circumstances.” Id., 9 F.3d at 516. The Court has also analyzed and weighed

 the six factors described in Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188 (6th Cir. 1974).

         5.      The Court will award fees to the Auto Dealers using the percentage-of-the-fund

 approach. This method of awarding attorneys’ fees is preferred in this district because it eliminates

 disputes about the reasonableness of rates and hours, conserves judicial resources, and aligns the

 interests of class counsel and the class members. Rawlings, 9 F.3d at 515; In re Packaged Ice Antitrust

 Litig., 08-MDL-01952, 2011 WL 6209188, at *16 (E.D. Mich. Dec. 13, 2011); Delphi, 248 F.R.D. at

 502; Cardinal, 528 F.Supp.2d at 762 (the Sixth Circuit has “explicitly approved the percentage

 approach in common fund cases.”); In re Skelaxin (Metaxalone) Antitrust Litig., 2014 WL 2946459, *1

 (E.D. Tenn. Jun. 30, 2014).

         6.      The Court GRANTS the Auto Dealers’ request for reimbursement of past

 litigation expenses in the amount of $153,720.12, as set forth in the declarations submitted by

 counsel for the Auto Dealers. The past litigation expenses incurred in the general prosecution of

 the cases with settlements currently before the Court shall be reimbursed on a pro rata basis from

 each of the Round Four settlements.

         7.      The Court authorizes class counsel for the Auto Dealers to pay the costs of the

 Round Four settlement notice and claims administration (being handled by KCC, LLC) from the

 Round Four settlement funds on a pro rata basis.

         8.      Counsel for the Auto Dealers request a fee award of 30 percent of the Round Four

 settlements, after the cost of class notice and claim administration have been deducted. The

 award requested is within the range of fee awards made by courts in this Circuit. In re Prandin Direct

 Purchaser Antitrust Litig., 2015 WL 1396473 (E.D. Mich. Jan. 20, 2015) (awarding one-third of the

 fund); In re Packaged Ice Antitrust Litig., 2011 WL 6209188, at *19; Skelaxin, 2014 WL 2946459, at

 *1; In re Se. Milk Antitrust Litig., 2013 WL 2155387, at *8 (E.D. Tenn. May 17, 2013); Thacker v.


                                                    3
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                     PageID.2191       Page 4 of 8



 Chesapeake Appalachia, L.L.C., 695 F. Supp. 2d, 521, 528 (E.D. Ky. 2010); Bessey v. Packerland

 Plainwell, Inc., No. 4:06-CV-95, 2007 WL 3173972, at *4 (W.D. Mich. 2007); Delphi, 248 F.R.D. at

 502-03; In re National Century Financial Enterprises, Inc. Investment Litig., 2009 WL 1473975 (S.D.

 Ohio, May 27, 2009); Kogan v. AIMCO Fox Chase, L.P., 193 F.R.D. 496, 503 (E.D. Mich. 2000).

 Other federal courts have approved fees in this range in complex antitrust class action litigation

 and this Court has used that percentage, or more, for other fee awards in this MDL. See 2:12-cv-

 00101-MOB-MKM (ECF Doc. No. 495, para. 22) (30 percent); 2:12-cv-00102-MOB-MKM (ECF

 Doc. No. 401, para. 11) (33 percent).

        9.      The Court has considered the six Ramey factors in weighing a fee award to counsel

 for the Auto Dealers: (1) the value of the benefits rendered to the class; (2) society’s stake in

 rewarding attorneys who produce such benefits in order to maintain an incentive to others; (3)

 whether the services were undertaken on a contingent fee basis; (4) the value of the services on an

 hourly basis [the lodestar cross-check]; (5) the complexity of the litigation; and (6) the professional

 skill and standing of counsel on both sides. Ramey, 508 F.2d at 1194–97.

        10.     The Court has carefully analyzed the Round Four settlements and the Ramey

 factors and concludes that the factors are met and justify a fee award to counsel for the Auto

 Dealers. The settlements total more than $86 million and provide substantial cash and non-

 monetary benefits including cooperation from the settling defendants and injunctive relief from

 some settling defendants to prohibit certain future conduct. Counsel has worked on a contingent

 basis and the results of this litigation have never been certain. The legal and factual issues are

 complicated, and the parties have zealously asserted their claims and defenses. Given the length

 and tenacity of this litigation, the Court is satisfied that the Round Four settlements were the

 result of arms’ length and good faith negotiations between informed and experienced counsel.




                                                   4
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                     PageID.2192         Page 5 of 8



 Some of the settlements were only reached with the assistance of mediators and multiple

 mediation sessions.

         11.    Courts in the Sixth Circuit weigh “society’s stake in rewarding attorneys [who

 obtain favorable outcomes for a class] in order to maintain an incentive to others,” and counsel’s

 success in complex antitrust litigation “counsels in favor of a generous fee.” Cardizem, 218 F.R.D.

 at 534 (internal quotation marks omitted). The substantial Auto Dealer recoveries to-date serve a

 strong public policy of holding accountable those who violate United States antitrust laws, thereby

 promoting fair competition and pricing. See 2:12-cv-00103-MOB-MKM (ECF Doc. No. 578,

 para. 13).

         12.    This is an extremely complex litigation with more than 160 defendants and over 40

 different Auto Dealer class actions involving different parts, different groups of alleged

 conspirators, and different time periods. Some of the defendants were indicted and pleaded guilty

 to antitrust violations while others were not indicted, did not plead guilty, or did not pay fines to a

 governmental entity. All defendants have vigorously disputed the applicability of Federal Rule 23

 to litigated classes and have denied that the Auto Dealers sustained an antitrust injury.

         13.    Working on a contingent basis, counsel for the Auto Dealers have skillfully guided

 the cases before the Court in this motion to substantial settlements. When the Round Four

 settlements are added to the first three rounds of Auto Dealer settlements previously approved by

 the Court, nearly $385 million has been recovered for the benefit of eligible Auto Dealer

 settlement class members.

         14.    The Ramey factors and a cross-check of the lodestar incurred by counsel for the

 Auto Dealers indicate that the fee requested constitutes fair and reasonable compensation for the

 risks assumed, the work done, and the benefits achieved for the members of the settlement




                                                   5
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                         PageID.2193        Page 6 of 8



 classes. The total lodestar of counsel for the Auto Dealers presently exceeds $86,502,565.17 when

 using counsel’s current customary rates.

         15.     When performing the lodestar cross-check, the Court reviewed the hourly rates of

 Auto Dealer counsel and find that they are reasonable for attorneys with specialized experience in

 bringing antitrust cases. "A reasonable hourly rate is determined according to the prevailing market

 rates in the relevant community. To ascertain that community, district courts 'are free to look to a

 national market, an area of specialization market, or any other market they believe appropriate to

 fairly compensate particular attorneys in individual cases." Ford v. Fed.-Mogul Corp., No. 2:09-cv-

 14448, 2015 U.S. Dist. LEXIS 3399, at *2-3 (E.D. Mich. Jan. 7, 2015) (quoting McHugh v. Olympia

 Entm't, Inc., 37 F. App'x 730, 740 (6th Cir. 2002)). Even if counsel's "requested rates are high for

 this district. . . Class Counsel should be compensated at rates that reflect their skill and their

 success." Schumacher v. AK Steel Corp. Ret. Accumulation Pension Plan, 995 F. Supp. 2d 835, 847 (S.D.

 Ohio 2014).

         16.     The rates used by Auto Dealer counsel in this MDL are well within the parameters

 of reasonableness. In national markets, "partners routinely charge between $1,200 and $1,300 an

 hour, with top rates at several large law firms exceeding $1,400.1 In specialties such as "antitrust and

 high-stakes litigation and appeals . . . [f]or lawyers at the very top of those fields, hourly rates can hit

 $1,800 or even $1,950." Id.       Some "difference makers" in the most complex fields, including

 antitrust litigation, even charge $2,000 an hour.2 This Court has recognized that rates in this matter
 1

  See Sara Randazzo & Jacqueline Palank, Legal Fees Cross New Mark: $1,500 an Hour, The Wall Street
 Journal (Feb. 16, 2016), https://www.wsj.com/articles/legal-fees-reach-new-pinnacle¬1-500-an-hour-
 1454960708; see also Martha Neil, Top partner billing rates at BigLaw firms approach $1,500 per hour, ABA
 Journal (Feb. 8, 2016), http://www.abajournal.comnews/article/toppartner billing rates at biglaw firms
 nudge 1500 per hour.
 2
  See Natalie Rodriguez, Meet the $2,000 An Hour Attorney: What it Takes to Earn Top Dollar in the Rate-
 Crunch Era, Law360, June 11, 2016, https://www.1aw360.com/in-depth/articles/804421 ("[E]arlier
 this year, BTI Consulting Group found that a handful of in-house counsel had paid as much as

                                                      6
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                        PageID.2194        Page 7 of 8



 "are well in line with the market, with recent reports explaining that senior lawyers at top law firms

 routinely charge well over $1,000." See, e.g., 2:12-cv-00103-MOB-MKM (Doc. No. 578) at 7.

         17.     Interim Co-Lead Counsel for the Auto Dealers performed a thorough analysis of the

 Auto Dealers’ attorneys’ time submissions and have, in this motion and in prior motions, provided

 the Court with detailed information supporting their lodestar. The rates are justified by the many

 years of experience, expertise, and results in prosecuting antitrust class actions. Counsel for the

 Auto Dealers achieved excellent results while litigating claims against Defendants that are

 represented by some of the most skilled and prominent antitrust defense lawyers in the world.

         18.     The Court GRANTS an award of attorneys’ fees to counsel for the Auto Dealers

 in the amount of $26,170,859.00. These attorneys’ fees shall be paid on a pro rata basis from the

 net settlement funds available for each Round Four settlement currently before the Court.

         19.     Using the lodestar cross-check methodology and reviewing the total fees awarded

 with the lodestar incurred from the inception of the litigation to September 30, 2019, the 30

 percent fee awarded results in a lodestar multiplier of approximately 1.19 when using counsel’s

 customary rates. This modest multiplier is well within, if not below, the range of reasonable

 multipliers awarded in similar contingent fee cases. See, e.g., In re Cardinal Health Ins. Sec. Litig., 528

 F. Supp. 2d at 767-68 (approving multiplier of 6, and observing that “[m]ost courts agree that the

 typical lodestar multiplier” on a large class action “ranges from 1.3 to 4.5”); In re Prandin Direct

 Purchase Antitrust Litig., 2015 WL 1396473, at *4 (3.01 multiplier). This fee award is reasonable

 considering the complexity of this litigation, the results achieved for the class members, the risks

 assumed by counsel for the Auto Dealers, and the work remaining to be done in this litigation.

         20.     If the Auto Dealers receive money from the $16,800,000.00 general, unsecured,

 non-priority claim in the TKH bankruptcy proceeding, counsel for the Auto Dealers are awarded,

 $2,000 per hour, after discounts, to attorneys in the past year. Several other in-house counsel,
 meanwhile, had paid highs of $1,900 per hour or $1,800 per hour.")

                                                     7
Case 2:16-cv-03902-SFC-RSW ECF No. 55 filed 12/29/19                   PageID.2195   Page 8 of 8



 without further order of the Court, attorneys’ fees of 30 percent of any money paid pursuant to

 that claim.

         21.    Interim Co-Lead Counsel for the Auto Dealers are authorized to allocate the

 attorneys’ fees and expenses awarded herein among counsel who performed work on behalf of the

 Auto Dealers in accordance with Interim Co-Lead Counsel’s assessment of each firm’s

 contribution to the prosecution of the cases involved in the settlements.

         IT IS SO ORDERED.




 Date: December 29, 2019                              s/Marianne O. Battani
                                                      MARIANNE O. BATTANI
                                                      United States District Judge




                                                  8
